UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

 

MANUEL VILLARINI,
Petitioner, Civil No. 3:16cv1071 (JBA)
v.

UNITED STATES OF AMERICA,
Respondent. June 27, 2019

 

RULING DENYING PETITIONER’S MOTION TO VACATE, SET ASIDE, OR CORRECT
SENTENCE

Petitioner Manuel Villarini moves pursuant to 28 U.S.C. § 2255 to vacate, set aside, or
correct his current sentence of imprisonment. (Habeas Motion [Doc. # 1].) For the reasons that
follow, Petitioner’s Motion is denied.

I. Background

In September 2005, Petitioner was indicted on charges of conspiracy with intent to
distribute and to distribute heroin in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846.
(Id. at 2.; see Superseding Indictment, United States of America v. Manuel Villarini, No. 3:05-cr-
195-JBA-25 (D. Conn. Sep. 7, 2005), ECF No. 217.) After entering into a plea agreement with the
Government, Petitioner pled guilty to that charge on May 12, 2006. (Habeas Motion at 2; Plea
Agreement, United States of America v. Manuel Villarini, No. 3:05-cr-195, (D. Conn. May 12,
2006), ECF Nos. 666-67.) That plea agreement noted that it “appears .. . that the defendant is a
career offender under § 4B1.1 based on his 1991 conviction for sale of narcotics and his 1989
conviction for third degree robbery,” but Petitioner “expressly reserve[d] his right to challenge any
finding that he is a career offender und § 4B1.1.” (Plea Agreement at 4.)

On February 7, 2007, Petitioner was sentenced to a term of imprisonment of 168 months,

followed by four years of supervised release. (Judgment, United States of America v. Manuel
Villarini, No. 3:05-cr-195, (D. Conn. May 12, 2006), ECF No. 1019.) The sentencing court (Hon.
Mark R. Kravitz) found that Petitioner “was a Career Offender because of prior convictions for
robbery and sale of narcotics,” which would have produced a guidelines range of 188 to 235
months. (Id.) That court “departed one category horizontally [from Category VI to Category V]
because the Career Offender designation substantially over-represented the seriousness of
Defendant’s criminal history,” producing a guidelines range of 168 to 210 months. (Id.)

Because Petitioner has previously sought relief from his sentence under 28 U.S.C. § 2255,
he sought leave from the Second Circuit Court of Appeals to file this petition. In granting
Petitioner's motion for leave to file a successive 28 U.S.C. § 2255 petition, the Second Circuit
directed this Court to “stay the present proceeding pending a decision in Beckles v. United States”
in recognition that the opinion in that case would likely address the issues raised by Petitioner's
motion. (Mandate [Doc. # 6].) The Supreme Court has since issued its ruling in that case, holding
that the residual clause of the Sentencing Guidelines’ career offender enhancement is not subject
to a vagueness challenge under the Due Process Clause.

Petitioner argues that under Johnson v. United States, 135 S. Ct. 2551 (2015), he is not a
career offender and should be resentenced accordingly. The Government views Beckles as dooming
Petitioner's motion. (Gov't Opp. [Doc. # 17]).

II. Discussion

In Johnson, the Supreme Court found that the “residual clause” of the Armed Career
Criminal Act (ACCA)—which included any felony which “otherwise involves conduct that
presents a serious potential risk of physical injury to another” among those upon which the ACCA

imposes an increased prison term—violated the Fifth Amendment's “prohibition of vagueness in
criminal statutes.” 135 S. Ct. at 2556-57. That decision “has retroactive effect in cases on collateral
review.” Welch v. United States, 136 S. Ct. 1257, 1268 (2016).

At the time of Petitioner’s sentencing, the definition of “crime of violence” for purposes of
the Sentencing Guidelines’ career offender enhancement included language identical to the
residual clause of the ACCA. U.S.S.G. § 4B1.2(a) (2006 version) (defining “crime of violence” to
include any offense punishable by imprisonment for a term exceeding one year which “otherwise
involves conduct that presents a serious potential risk of physical injury to another”).

Petitioner argues that like the ACCA clause invalidated in Johnson, the identical Guidelines
clause is also “void for vagueness.” (Habeas Motion at 3.) He argues that “[t]hus, the only
remaining question here is whether Petitioner’s prior robbery conviction qualifies as a ‘crime of
violence’ under the ‘enumerated offenses’ clause or ‘elements’ clause of the career offender
provision.” (Id.) See U.S.S.G. § 4B1.2(a) (2006 version). Petitioner reasons that because his prior
robbery conviction does not qualify as a crime of violence under either of those alternative
definitions, he is not a career offender and is entitled to resentencing without application of a
career offender enhancement. (Habeas Motion at 3-4.)

The Government responds that under Beckles v. United States, 137 S. Ct. 886 (2017), the
career offender guideline is not subject to a Johnson-style vagueness challenge and that therefore
Petitioner’s status as a career offender remains valid. In Beckles, the Supreme Court considered an
argument identical to that of Petitioner: that “the advisory Sentencing Guidelines[’] . . . residual
clause defining a ‘crime of violence’ as an offense that ‘involves conduct that presents a serious
potential risk of physical injury to another” is “also void for vagueness” following the Johnson

decision. 137 S. Ct. at 890. The Supreme Court “reject[ed]” that argument and held that “the
advisory Guidelines! are not subject to vagueness challenges under the Due Process Clause,”
concluding that the “residual clause in § 4B1.2(a)(2) therefore is not void for vagueness.” Id. at 890,
892. Because Beckles makes clear that the residual clause of the Guidelines’ career offender
definition is not void under Johnson, Petitioner’s argument to the contrary is unavailing.
III. Conclusion
For the foregoing reasons, Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence

[Doc. # 1] is DENIED.

ABR SO ORDRRED. Wl) A
iA
ft l t
[Jan t Bond Arterton, U.S.D,J.
|

Dated at New Haven, Connecticut this 27th day of June 2019.

 

1 Petitioner was sentenced in February 2007, following the decision in United States v.
Booker, 125 S. Ct. 738 (2005), which rendered the Sentencing Guidelines advisory, not mandatory.

4
